DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites that the catheter shaft is a porous tube, and the inner wall of the porous tube is lined with a layer made of PFA, PTFE or fluororesin. However, this combination is not adequately disclosed in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instead, this seems to contradict what is disclosed in the original disclosure, and thus makes it seem that this claim has been written incorrectly. Par. 0070 discloses that the porous tube is not LINED with PTFE or PFA, but instead, the porous tube IS PTFE or PFA. This interpretation is supported by par. 0072 of the original specification, which again states that when the porous tube is made of PFA or PTFE (and NOT lined with PFA or PTFE), the porous tube can be lined with fluororesin. 
To summarize, the applicant seems to have support for a porous tube made of PFA or PTFE that is lined with fluororesin, but this is not what is recited in claim 21. The disclosure makes original claim 21 most likely a misinterpretation of the claim from its original Japanese disclosure, or instead was merely a mistake when drafting the claim. Either way, the original disclosure would provide proof that the applicant did not have possession of the invention recited in claim 21 at the time the application was filed. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 requires that ALL of the first electrode and ALL of the second electrode are embedded in the catheter shaft, but that also the surfaces of the first and second electrode are flush with the surface of the catheter. If the electrodes are ENTIRELY embedded within the catheter shaft, a surface of the electrode cannot by flush with the catheter shaft but MUST be below the surface of the catheter shaft in order to be embedded. For examination purposes, it is assumed the applicant meant that all of the first electrode and all of the second electrode EXCEPT the outer surface of the electrodes that is flush with the catheter is embedded in the catheter. 
Claim 22 recites the limitation "the coating".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 19, 20, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (US 2016/0158567, hereinafter Marshall).
Initially, the applicant is reminded of the following principles of law governing apparatus claims:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
In other words, as long as the claimed structure is recited by the prior art, the intended use of the apparatus is also inherently met.
Regarding claims 1, 4 and 19, Marshall discloses an intracardiac (intended use) defibrillation catheter, as seen in figures 3-8. The catheter 10 comprises a flexible catheter shaft 12 having a substantially circular cross section (par. 0027-0029). A plurality of electrodes 28 and 32 are formed on the surface of the catheter shaft and conductive cable conductor(s) are connected to the electrodes and wired inside the hollow catheter shaft (par. 0025, 0037, 0040, 0044). The plurality of electrodes includes a first group of electrodes including a plurality of annular/cylindrical first electrodes 32 for detecting (intended use) an electrophysiological electrical signal of a site or a cell group in a heart chamber (see par. 0040). A second electrode group includes a plurality of second electrodes 28 located between adjacent two of the first electrodes (see figures 3A-8). The second electrodes are for causing an electric current by a high-voltage defibrillation electric shock to flow to a contact site, the contact sites being in a heart chamber and/or vein, if so desired by a user (i.e., intended use) (see par. 0034-0035). As seen in the figures, a conductive length of the second electrodes 28 in a longitudinal direction of the catheter shaft is longer than a conductive length of the first electrodes 32.
 Regarding claim 2, as seen in figures 3-8, a combination (e.g., pair) of first electrodes and second electrodes is provided at multiple places along the catheter shaft. 
Regarding claim 3, in figure 8, one can consider electrodes 32a-32b the first electrodes, electrodes 28a-28c the second electrodes, and electrodes 32c the third electrode independently formed at a tip portion of the catheter shaft (“tip portion” undefined in the claim, electrodes 32c are formed near the distal tip of the catheter shaft). As described above, electrodes 32 are for sensing electrical signals, and each has its own separate conductor (i.e., independent) (see par. 0040). 
Regarding claims 5-6, the figures show the first electrodes to be substantially flush with the surface of the catheter, and par. 0040 discloses the electrodes can be coiled/wound electrodes (i.e., a conductive cable having a circular cross section). It is also the Examiner’s position that a ring electrode is a cable conductor with a circular cross section.
Regarding claims 7 and 15, Marshall discloses the electrodes are made of the same material as the conductors (par. 0034).
Regarding claims 8, 9 and 12, the second electrode is a cylindrically shaped conductor spirally wound around the lead body (par. 0034). 
Regarding claims 10, 11, 13 and 14, “dense” spiral interval, “rough” spiral interval, “densely wound” and “roughly wound” are not defined in the claims, have no special definition in the original specification, and have no common, accepted definitions in the art that the Examiner is aware of. Examiner interprets any spiral interval to be both “dense” and “rough”. Applicant is invited to clarify the claims.
Regarding claim 20, the conductor lines the inner wall of the hollow catheter shaft, and the conductor is a stainless steel wire (par. 0034).
Regarding claim 23, Marshall shows a terminal connecting part 34 with a terminal connector pin connected to the conductors, as shown in figure 3A.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall.
Regarding claims 16-18, Marshall, as described above, includes first and second electrodes. As seen in the figures, the electrodes are flush with the catheter surface. Furthermore, Marshall discloses that the electrodes can be embedded in the catheter (par. 0034). However, Marshall is silent as to how much of the electrodes are embedded. However, in order to be flush with the catheter surface as seen in at least figure 3A, all of the electrode except for the surface flush with the outer surface of the catheter would be located beneath the outer surface of the catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that at least half of electrodes would have to be embedded in the catheter as disclosed in par. 0034 of Marshall in order to produce the isodiametric structures shown in the figures.
Regarding claim 22, the conductive cables are insulated in the catheter, but Marshall is silent as to specifically using the resins recited in claim 22. The Examiner takes Official Notice that polyimide, polyamide and polyamideimide resins are all notoriously old and well known in the medical arts as insulating coatings for conductors and thus their use in Marshall would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date either as a substitute insulation or an additional insulation in order to properly insulate the conductors from each other and from unintended targets in the body. Furthermore, the thickness recited in claim 22 was not described as having any criticality in the original specification, and therefore, the thickness would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date as such a small thickness would make the lead smaller and easier to implant in the body. Furthermore, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 24, the catheter of Marshall can be in a straight shape or an undulating shape (see figures). While Marshall uses a sheath to assist in setting the shape of the catheter (par. 0081), the Examiner takes Official Notice that the use of a pull wire is notoriously old and well known in the medical arts as a structure for assisting in changing the shape of a catheter during implantation. Therefore, the use of a pull wire in Marshall would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date either as a substitute for the sheath or in addition to the sheath in order to provide added control over the shape of the catheter during implantation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20100121421, US 6256541, US 20020019651, US 5871530, US 5165403 and US 3942536.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792